UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4659



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMEL RASHEED HARRIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (4:04-cr-00009-jlk)


Submitted:   February 28, 2007            Decided:   March 21, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Court.


Affirmed by unpublished per curiam opinion.


I. D. Walton Caudill, Roanoke, Virginia, for Appellant. John L.
Brownlee, United States Attorney, Edward A. Lustig, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jamel Rasheed Harris was found guilty of aiding and

abetting (1) the possession with intent to distribute more than

five grams of cocaine base (crack) (Count 1) and (2) the possession

of a firearm during a drug trafficking offense (Count 2).       On

appeal, he argues that the evidence was insufficient to support his

convictions for aiding and abetting, and that the district court

erred by allowing a police officer to testify as an expert in drugs

and drug distribution.   For the reasons that follow, we affirm.

          Harris alleges that there was insufficient evidence that

he aided and abetted the distribution of crack or possessed the

firearm in relationship to drug trafficking.   Thus, he argues, the

district court should have granted his motions for acquittal. This

court reviews the denial of a motion for acquittal de novo.    See

United States v. Alerre, 430 F.3d 681, 693 (4th Cir. 2005), cert.

denied, 126 S. Ct. 1925 (2006) (stating standard).     Viewing the

evidence as required, we find there was substantial evidence to

support Harris’ convictions of aiding and abetting.     Glasser v.

United States, 315 U.S. 60, 80 (1942).

          Second, we find no abuse of discretion in the district

court’s decision to allow the police officer to testify as an

expert in drugs and drug trafficking.      See Kumho Tire Co. v.

Carmichael, 526 U.S. 137, 152 (1999) (stating review standard for

expert testimony); United States v. Gastiaburo, 16 F.3d 582, 589


                               - 2 -
(4th Cir. 1994) (noting we have “repeatedly upheld the admission of

law   enforcement   officers’   expert   opinion   testimony   in   drug

trafficking cases”).

           Accordingly, we affirm Harris’ convictions.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               AFFIRMED




                                 - 3 -